CLAY, Commissioner.
This is an original proceeding seeking an order of mandamus against a Judge of the Jefferson Circuit Court to require him to furnish petitioner, proceeding in forma pauperis, a complete record and transcript of his trial held in June 1960. Respondent denied petitioner’s motion for this transcript on March 9, 1964.
Petitioner was convicted of armed robbery in the Jefferson Circuit Court on June 8, 1960, and was given a life sentence. The petitioner states he was denied a right of appeal because he was denied the records. Since the time for taking an appeal has long since expired, furnishing him the records in the case could serve no purpose with respect to prosecuting an appeal.
The petitioner alleges he is now “in the process of prosecuting a legal action” and that to prosecute such an action he needs these records. Such legal action is not identified" and there is no suggestion that he has been denied any rights in such action.
The petition appears as nothing more than a fishing expedition to obtain records from which petitioner might possibly dredge up some ground upon which to initiate proceedings attacking his judgment of conviction. It presents no grounds to justify the granting of the extraordinary relief prayed, and perhaps should have been dismissed as frivolous.
The order of mandamus is denied.